Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
New IDS filed on 4-5-21 has been considered.
Claim 1 is canceled. 
Claims 2-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 2, the closest prior art reference Hoeven (2013/0215543) discloses “a power distribution system for a dynamically positioned vessel may include: a plurality of busses including a first bus to which a load is connectable; a plurality of switches including a first switch and a second switch, wherein the plurality of busses is connected via the switches in a interject manner to form a ring, the first bus is connected between the first switch
and the second switch, and the power distribution system is configured to concurrently open the first switch and second switches, if a first current flowing via the first switch towards the first bus is above a predetermined current threshold for longer than a predetermined time and a second current flowing via the second switch towards the first bus is above the predetermined current threshold for longer than the predetermined time, thereby disconnecting the first bus from the ring



and the second switch, and the power distribution system is configured to concurrently open the first switch and second switches, if a first current flowing via the first switch towards the first bus is above a predetermined current threshold for longer than a predetermined time and a second current flowing via the second switch towards the first bus is above the predetermined current threshold for longer than the predetermined time, thereby disconnecting the first bus from the ring
while all other buses remain connected together”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an electric drive system for mechanical machinery the electric drive system comprising: a first electrical bus: a first generator configured to provide electric current to the first electrical bus at a first voltage; a second electrical bus; a second generator configured to provided electric current to the second electrical bus at a second voltage, the second voltage being different from the first voltage; a first electric motor coupled to the first electrical 

With respect to independent claim 14, the closest prior art reference Hoeven (2013/0215543) discloses “a power distribution system for a dynamically positioned vessel may include: a plurality of busses including a first bus to which a load is connectable; a plurality of switches including a first switch and a second switch, wherein the plurality of busses is connected via the switches in a interject manner to form a ring, the first bus is connected between the first switch
and the second switch, and the power distribution system is configured to concurrently open the first switch and second switches, if a first current flowing via the first switch towards the first bus is above a predetermined current threshold 
while all other buses remain connected together”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an electric drive system for mechanical machinery the electric drive system comprising: a first electrical bus: a first generator configured to provide electric current to the first electrical bus at a first voltage; a second electrical bus; a second generator configured to provided electric current to the second electrical bus at a second voltage, the second voltage being different from the first voltage; a first electric motor coupled to the first electrical bus and configured to operate on electrical power from the first electrical bus at the first voltage, wherein the first electric motor generates mechanical power for the mechanical machinery; and a second electric motor coupled to the second electrical bus and configured to operate on electrical power from the second electrical bus at the second voltage, wherein the second electric motor generates mechanical power for the mechanical machinery, wherein the first generator and the first motor are configured to operate at a first electrical power level, wherein the second generator and the second motor are configured to operate at a second electrical power level, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        /CARLOS AMAYA/Primary Examiner, Art Unit 2836